Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “the specification” at line 5 should read “the specification information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evers et al. (US20140258838) hereafter Evers.

1. Regarding claim 1, Evers discloses an information processing system 
(Figs 1, 3, 5-6 shows and discloses a system comprising a processing circuitry, paras 0003, 0009, 0025-0027, 0037-0041 and 0045) comprising: circuitry configured to (Figs 1, 3, 5-6 shows and discloses a system comprising a processing circuitry (processor 502), paras 0003, 0009, 0025-0027, 0037-0041 and 0045) accept a selection of specification information from a list of the specification information displayed on a display, the specification information being included in form information acquired by performing form recognition (Figs 1, 3, 5-6 shows and discloses a system comprising a processing circuitry, paras 0003, 0009, 0025-0027, 0037-0041 and 0045 explains the above limitations, fig 3 shows the selection of the specification information 302 displayed on the display 202 acquired by the ocr (i.e recognition of the expense receipt/form) and entered/populated in the expense document as shown by the arrow meeting the above claim limitations); and 
display, on the display, an input field in which journal information based on the selected specification information is input (Figs 1, 3, 5-6 shows and discloses a system comprising a processing circuitry, paras 0003, 0009, 0025-0027, 0037-0041 and 0045 explains the above limitations, fig 3 shows the display 202 in which the journal information 210 inputted or populated with input field amount 158.00 based on the selection 302 in the receipt meeting the above claim limitations).   

2. Regarding claim 2, Evers discloses the information processing system according to claim 1, wherein the circuitry is configured to display the input field of the journal information in a state in which the journal information created by using the selected specification information is input, upon accepting an instruction to create the journal information corresponding to the selected specification information (Figs 1, 3, 5-6 shows and discloses the system and paras 0003, 0009, 0025-0027, 0037-0041 and 0045 explains the above limitations, fig 3 shows the display 202 in which the journal information 210 inputted or populated with input field amount 158.00 based on the selection 302 in the receipt (i.e creating the journal information in the input field of the journal information) meeting the above claim limitations).

3. Regarding claim 3, Evers discloses the information processing system according to claim 2, wherein a part of the journal information is information included in the selected specification information (fig 3 shows the wherein a part of the journal information is information (210) included in the selected specification information).  

4. Regarding claim 4, Evers discloses the information processing system according to claim 1, wherein the circuitry is configured to display, on the display, the input field of the journal information corresponding to the selected specification information, for each piece of the selected specification information (Figs 1, 3, 5-6 shows and discloses a system comprising a processing circuitry, paras 0003, 0009, 0025-0027, 0037-0041 and 0045 explains the above limitations, fig 3 shows the display 202 in which the journal information 210 inputted or populated with input field amount 158.00 based on the selection 302 (i.e each piece of the selected information 158 is displayed) in the receipt meeting the above claim limitations).  
 
5. Regarding claim 5, Evers discloses the information processing system according to claim 1, wherein the circuitry is configured to display the selected specification information in a display mode that is different from a display mode of the specification information that is not selected, in the list (fig 3 shows the display mode (display area or section) with the selected information portion 302 and also the non selected display portion (i.e the remaining display mode (area or section) with non selection list) meeting the above limitations).  

6. Claim 9 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1. Evers discloses method steps in fig 6. Also see figs 1, 3, and paras 0003, 0009, 0025-0027, 0037-0041 and 0045 for the explanation.

7. Claim 10 is a corresponding method claim of claim 2. See the corresponding explanation of claim 2.

8. Claim 11 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

9. Claim 12 is a corresponding method claim of claim 4. See the corresponding explanation of claim 4.

10. Claim 13 is a corresponding method claim of claim 5. See the corresponding explanation of claim 5.
 11. Claim 17 is a corresponding apparatus claim of claim 1. See the explanation of claim 1. Also see figs 1, 3, 5-6 and paras 0003, 0009, 0025-0027, 0037-0041 and 0045 for the explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Evers (Single reference 103 as “erase” the journal information in the input filed would be obvious and within one of ordinary skill in the art from the teachings of “populating/inputting/entry” of the input field 210 (fig 3) as taught by Evers).


12. Regarding claim 8, Evers discloses the information processing system according to claim 1. Evers shows and discloses inputting the extracted/recognized amount from field 302 into field 210 (also see para 0037 for the explanation), wherein the circuitry is configured to 

13. Claim 16 is a corresponding method claim of claim 8. See the corresponding explanation of claim 8.



Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Kanto Tatsuya (JP2018194971A) hereafter Kanto.

14. Regarding claim 6, Evers discloses the information processing system according to claim 1. As see above with respect to claim 1 and from the disclosure, Evers discloses the circuitry to select the extracted information and input the information. Evers however fails wherein the circuitry is configured to classify the specification information according to a value of a predetermined item upon determining that the specification information includes the predetermined item, wherein the circuitry is configured to display, on the display, the list of the specification information by each classification into which the specification information is classified.  
 	Kanto discloses wherein the circuitry is configured to classify the specification information according to a value of a predetermined item upon determining that the specification information includes the predetermined item, wherein the circuitry is configured to display, on the display, the list of the specification information by each classification into which the specification information is classified (Kanto English translation section pages 7 “technical problem and solution” and pages 10-11 “Automatic classification” discloses the above limitations of wherein the circuitry (i.e computer 42 automatically categorizes and the journal entry is also automatically generated in to for example account, name, account payment destination etc) meeting the limitations) is configured to classify the specification information according to a value of a predetermined item upon determining that the specification information includes the predetermined item (for example account, name, account payment destination etc are the predetermined items of the specific information obviously having a value, examiner notes that the specifics of the predetermined item and the value are not required by the current claim) wherein the circuitry is configured to display, on the display, the list of the specification information by each classification into which the specification information is classified meeting the above limitations). Before the effective filing date of the invention was made, Evers and Kanto are combinable because they are from the same filed of endeavor and are analogous art of Document image processing. The suggestion/motivation would be a reduced man power “i.e faster” and automatic journal data classification and input system “See page 7 English translation Technical problem and solution section”. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kanto in the system of Evers to obtain the invention as specified in claim 6.

15. Regarding claim 7, Evers and Kanto disclose the information processing system according to claim 6. Kanto shows and discloses wherein the circuitry is configured to display information indicated by the value of the predetermined item, together with the list of the specification, for each classification into which the specification information is classified (Kanto English translation section pages 7 “technical problem and solution” and pages 10-11 “Automatic classification” discloses the above limitations of wherein the circuitry (i.e computer automatically categorizes and the journal entry is also automatically generated in to for example account, name, account payment destination etc) meeting the limitations) is configured to classify the specification information according to a value of a predetermined item upon determining that the specification information includes the predetermined item (for example display (computer 42) account, name, account payment destination etc are the predetermined items of the list of the specific information obviously having a value, examiner notes that the specifics of the predetermined item and the value are not required by the current claim) wherein the circuitry is configured to display, on the display, the list of the specification information by each classification into which the specification information is classified meeting the above limitations).  

16. Claim 14 is a corresponding method claim of claim 6. See the corresponding explanation of claim 6.

17. Claim 15 is a corresponding method claim of claim 7. See the corresponding explanation of claim 7.
 
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669